 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStrick Corporation and Gordon Maurer, John Horek,Walter Anderson, and Louis S. TrapaneInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of Americaand its Local 644 and Gordon Maurer, John Horek,Walter Anderson, and Louis S. Trapane. Cases 4-CA-8295-1, 4-CA-8295-2, 4-CA-8295-3, 4-CA-8295-4, 4-CB-2950-1, 4-CB-2950-2, 4-CB-29503, and 4 CB-2950 4March 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.LOOn November 16, 1978, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, the Charging Parties and theGeneral Counsel filed exceptions and supportingbriefs, Respondent Employer and RespondentUnions filed cross-exceptions and supporting briefs,the Charging Parties filed answering briefs to thecross-exceptions of Respondent Employer and Re-spondent Unions, Respondent Employer and Re-spondent Unions filed answering briefs to the excep-tions of the Charging Parties and the GeneralCounsel, and the General Counsel filed an answeringbrief to the cross-exceptions of Respondent Employerand Respondent Unions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.While we agree with the Administrative LawJudge's ultimate finding that Respondent Unions didnot violate their duty of fair representation, we regardas irrelevant the fact that the Unions might have lostthe support of the then-working unit members if theUnions had failed to accede to the Employer's de-mand for a contract clause abrogating the arbitrator'saward giving rise to this controversy. The only issueIThe Charging Parties have requested oral argument. This request ishereby denied as the record, the exceptions, and the briefs adequately pre-sent the issues and the positions of the parties.In agreeing with the Administrative Law Judge that the instant proceed-ing is not time-barred by Sec. 10(b) of the Act, we rely solely upon estab-lished Board precedent holding that notice, whether actual or constructive,must be clear and unequivocal, and that the burden of showing such noticeis on the party raising the affirmative defense of Sec. 10(b). AMCAR Divi-sion, ACF Industries, Incorporated. 234 NLRB 1063 (1978).presented herein is whether the Unions acted arbi-trarily or in bad faith in acquiescing in the Employer'sdemand for the clause. Given the particular circum-stances herein, including the Employer's adamant de-mand for the clause, the Employer's avowed intentionto "take a strike" if the Unions failed to agree to theclause, the desire of the working employees and theirshop committee that the clause be included, and theprobable ineffectiveness of a strike in opposition tothe clause and the fact that resistance of the clausefurther would delay implementation of the new con-tract and its improved benefits thus resulting in detri-ment to working employees, we conclude that theUnion was faced with a "Hobson's choice," and inmaking its decision did not act arbitrarily or in badfaith.The record reveals that the Unions at all times ac-tively pursued the rights of the discharged employees.Thus, the Unions promptly filed and processed thegrievance giving rise to the arbitration award andprovided an attorney to argue before the arbitratoron behalf of the dischargees. The Unions also paidthe dischargees' expenses related to the State of Penn-sylvania's denial to them of unemployment compen-sation, and, on appeal of that denial, provided themwith the services of its attorney.As the Supreme Court stated in Humphrey v.Moore, 375 U.S. 335, 349 (1964):[W]e are not ready to find a breach of the collec-tive bargaining agent's duty of fair representa-tion in taking a good faith position contrary tothat of some individuals whom it represents norin supporting the position of one group of em-ployees against that of an other .... "Inevitablydifferences arise in the manner and degree towhich the terms of any negotiated agreement af-fect individual employees and classes of employ-ees. ... A wide range of reasonableness must beallowed a statutory bargaining representative inserving the unit it represents, subject always tocomplete good faith and honesty of purpose inthe exercise of its discretion."2On the basis of the foregoing, we find that, by ac-quiescing in the Employer's demand, the Unions"acted upon wholly relevant considerations, not uponcapricious or arbitrary factors,"3and accordinglyhave not breached their duty of fair representation.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-2 Citing Ford Motor Company v. Huffman, 345 U.S. 330, 338 (1953).Humphrey v. Moore, supra at 340.241 NLRB No. 27210 STRICK CORPORATIONders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This con-solidated proceeding was heard in Wilkes-Barre, Pennsylva-nia, on May 15, 16, and 17, 1978, upon an unfair laborpractice charge filed on October 29, 1976, and a consoli-dated complaint issued on December 30, 1977.' The afore-said consolidated complaint alleges that RespondentUnions violated Section 8(b)(1)(A) and Section 8(b)(2) ofthe Act by alleged restraint and coercion against partici-pants in an authorized strike by joining with RespondentEmployer in a collective-bargaining agreement which abro-gated remedies acquired by said strikers through arbitra-tion. It is further alleged that Respondent Employer vio-lated Section 8(a)(3) and (1) of the Act by its conduct in thisregard. In their duly filed answers, Respondent Unions andRespondent Employer denied that any unfair labor prac-tices were committed, and raised various affirmative de-fenses. Following close of the hearing, briefs were filed onbehalf of the General Counsel, the Charging Parties, theRespondent Unions and the Respondent Employer.2Upon the entire record in this proceeding, including con-sideration of the briefs filed on behalf of the parties, andafter close observation of the witnesses and their demeanorwhile testifying, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent Employer is a Pennsylvania corporation en-gaged in the manufacture of trailers for use by motor carri-ers, with a facility located in Berwick, Pennsylvania, thesole plant involved in this proceeding. During the 12-monthperiod preceding issuance of the complaint, RespondentEmployer in the course and conduct of its operationsshipped and sold products valued in excess of $50,000 di-rectly to points located outside the Commonwealth ofPennsylvania.The complaint alleges, Respondent Employer's answeradmits, and I find that it is and has been at all times mate-rial herein an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.1I. THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answers admit, and I find thatRespondent International Union, United Automobile,Aerospace and Agricultural Implement Workers of Amer-ica, and its constituent, Respondent Local 644, are, andhave been at all times material herein, labor organizationswithin the meaning of Section 2(5) of the Act.I In accord with a request by the General Counsel, official notice is takenthat the charges initiating this proceeding were initially dismissed and thatthe complaint which ultimately issued was pursuant to an appeal by theCharging Parties to the General Counsel in Washington, D.C.2 Following expiration of the date for the submission of briefs, counsel forthe Respondent Employer requested leave to file an answering brief. Saidrequest is hereby denied; the document has not been considered.A. The Issues and Positions of the PartiesThis proceeding involves a challenge to certain terms in acollective-bargaining agreement executed by Respondentsin 1976. Prior thereto, Respondent Employer had dis-charged about 200 employees by reason of their participa-tion in an unprotected strike. The discharges were grievedand an arbitration award resulted, authorizing preferentialhiring and retroactive seniority for the strikers. Subse-quently, negotiations leading to the aforesaid bargainingagreement opened, with Respondent Employer insistingthroughout upon a provision nullifying the arbitrator's rem-edy as a condition for any new contract. Late in the nego-tiations, the Respondent Unions assented to that proposal.The complaint herein challenges the agreement reached asan unlawful deprivation of rights acquired in arbitration bythe discharged strikers.As for the positions of the parties, first with respect toRespondent Unions the allegations of 8(bXIl)(A) and8(b)(2) violations are predicated upon an asserted breach ofthe duty of fair representation. See Vaca v. Sipes, 386 U.S.171, 177 (1967); Miranda Fuel Company, Inc., 140 NLRB181 (1962), enforcement denied 326 F.2d 172 (2d Cir. 1963).The General Counsel contends that the Unions' assent toabrogation of the arbitration award sacrificed the rights ofthe strikers for the benefit of actively employed replace-ments and that this was done arbitrarily to avoid a decerti-fication challenge to the Unions' representative status. It isasserted that Respondent Unions' acceptance of the Em-ployer's proposal, so motivated, violated the statutory guar-antee under Section 7 of the Act that employees be repre-sented by their exclusive agent without arbitrary, irrelevant,or invidious discrimination. In addition to the foregoing,the violations attributed to Respondent Unions are alsopredicated upon the General Counsel's claim that the dutyof fair representation was also violated by the failure tonotify the strikers of and their resulting exclusion from theratification procedure which ultimately led to adoption ofthe new contract. See, e.g., General Truck Drivers, Ware-housemen, Helpers and Automotive Employees, Local 315,Teamsters (Rhodes & Jamieson, Ltd), 217 NLRB 616 (1975),enfd. 545 F.2d 1173 (9th Cir. 1976).The case against the Respondent Employer stands upontwo alternative, but consistent, grounds. Thus, it is arguedthat Respondent's efforts to secure abrogation of the awardviolated Section 8(a)(3) and (1) of the Act in a conventionalsense in that the Employer exhibited hostility toward cer-tain of the strikers and the Unions, and acting upon thatanimus, sought their elimination by its adamant insistenceupon contract language denying all meaning to the arbitra-tor's remedy. Furthermore, it is claimed that, absent spe-cific evidence of unlawful motivation, Respondent Em-ployer nevertheless must be held to have violated Section8(a)(1) and (3) of the Act on a derivative basis, stemmingfrom Respondent Unions' alleged breach of the duty of fairrepresentation. See, e.g., Barton Brands, Ltd. 213 NLRB640, 641 (1974).By way of defense, Respondents, apart from their denialsof any improper motivation or bad faith, raise a bevy ofprocedural grounds in urging that the complaint be dis-missed. First, it is argued that Section 10(c) of the Act andits limitation upon Board remedies in the case of any "indi-211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvidual ... suspended or discharged for cause" precludes theBoard from ordering reinstatement or backpay to any par-ticipant in the unprotected strike. In the alternative, it isargued that the Board should withhold its jurisdiction anddefer to a proceeding under Section 301 of the NationalLabor Relations Act initiated by the Charging Parties,which is presently pending in the United States DistrictCourt for the Middle District of Pennsylvania. In addition,they affirmatively assert that, pursuant to Section 10(b) ofthe Act, the unfair labor practices should be dismissed asuntimely filed. Finally, it is argued that the failure of theCharging Parties to exhaust internal union remedies pre-cludes the Board from granting relief in this proceeding.B. Concluding FindingsThe factsRespondent Employer is a manufacturer of tandem andflatbed trailers. Its manufacturing activities are conductedat nine plants, including that located at Berwick, Pennsyl-vania, the sole facility involved here. At that location, Re-spondent Unions have historically represented the produc-tion and maintenance workers.Local 644 is an amalgamated local which represents em-ployees of a variety of distinct employers in an area ofPennsylvania. The officers of Local 644 were not employeesof Strick. However, the president of that Local, JosephConnors, serviced the Berwick unit with the aid of Interna-tional Representative Paul Clouser. Union business on aday-to-day basis at the plant level was conducted throughshop stewards and an elected shop committee. In July 1974,Charging Party John Horek was chairman of the shop com-mittee, and Charging Party Walter Anderson was its vicechairman.The instant controversy finds its origin in events whicharose during the term of a collective-bargaining agreementwith a duration running from September 19, 1972, throughSeptember 19, 1975.4That agreement included a conven-tional grievance system, culminating in final and bindingarbitration' and a no-strike clause.6The contract also con-tained a clause whereby seniority would be terminatedupon "discharge for cause."'Notwithstanding contractual provisions calculated to as-sure stability during the term thereof, there were four workstoppages in the Berwick unit in 1973 and 1974. The firstinvolved a walkout of six employees in April 1973, appar-ently in protest of their having to work on Good Friday.The second occurred in January 1974 and involved a walk-At the hearing, viewing this defense as nonmeritorious, I excluded allevidence pertaining thereto and thereby precluded factual litigation of thisissue. That view is reaffirmed. Cases cited by Respondent to the contrary aredeemed inapposite for all involved private litigants seeking to enforce theduty of fair representation upon a labor organization in civil suits. The im-port of this distinction is evident from the Supreme Court's consistent rejec-tion of the exhaustion doctrine in procedures, where, as here, the movingparties seek vindication of public rights under a Congressionally sanctionedremedial scheme. See N.L R.B. v. Industrial Union of Marine & ShipbuildingWorkers of America, AFL-CIO, 391 U.S. 418, 422-424 (1968); Scofield [Wis.-consin Motor Corp.] v. N.L.R.B., 394 U.S. 423, 430 (1968); McKinney v.Mlssouri-Kansas-Texas Railroad Co., 357 U.S., 265, 268-270 (1958).4 G.C. Exh. 2.See G.C. Exh. 2, art. VI, p. 3.'See G.C. Exh. 2, art. VI, p. 4.7See G.C. Exh. 2, art. IX, sec. 9.08(b), p. 5.out by the entire shop. This strike was prompted by aninjury to an employee and continued for a period of about2 weeks. A few months later, in the early spring of 1974, 30to 40 employees walked out in protest of the Company'shiring two welders-both related to a foreman-withoutrequiring them to take the usual qualification test for suchpositions.The issues in this proceeding spring from events occur-ring in July 1974. On Wednesday, July 10, 1974, a unionmeeting was held. Twelve employees requested permissionto leave work to attend this meeting, but the request wasdenied by their foreman. Nonetheless, the 12 employees,intent on electing a new shop steward at the union meeting,left the plant without permission and went to the meeting.Upon their return to work during the same shift, all 12 weredischarged by their foreman, "Snake" Young. The dis-chargees immediately returned to the union meeting, in-forming the membership of their plight.On July II, members of the shop committee includingHorek and Anderson met with the Employer's plant man-ager, Ray Choley, and its personnel manager, Michael Mc-Namara, concerning the discharges. During the course oftheir deliberations, Choley offered to reinstate the 12 dis-chargees, but refused to pay them for the time they lost onthe previous day. When Horek and Anderson carried theEmployer's proposal to the dischargees, it was rejected, thedischargees being of the view that they should have beenpaid.On Friday, July 12, the dischargees appeared at the en-trances to and apparently within the premises of the Ber-wick plant soliciting employees to support them by walkingout. By noon most of the work force had obliged, thoughthe union officials remained on the job. Apparently only ahandful of night shift employees worked that day.'On Sunday, July 14, union members convened, and, ac-cording to the credited testimony of Clouser, the member-ship's demand for reinstatement of the 12 dischargeesbroadened. A list was prepared specifying 18 differentgrievances, including demands for more money and re-moval of the no-strike clause from the contract, and com-plaints about safety and inadequate manning.9 The mem-bership affirmed that they would not return to work unlessthe entirety of their demands was met.'0On Monday, July 15, pickets appeared at the plant en-trances, and apparently all unit employees, with the excep-tion of probationary workers, who were not then unionmembers, honored the picket lines.The work stoppage did not diminish in breadth signifi-cantly in the days that followed. On July 16, local unionClouser, the International Representative of the UAW, testified crediblythat Horek telephoned him on Friday, July 12, reporting that the men werewalking out, and that Clouser told him that the walkout was illegal, unlaw-ful, and in violation of the contract and that Horek should get the men backto work. Horek, in that phone conversation, was also told that it was hisresponsibility to work, and to keep all union unit officers on the job.' See Resp. Un. Exh. 7(d).'0 To the extent that the testimony of Clouser is in conflict with that ofHorek and Anderson, I credit Clouser. Horek and Anderson were thor-oughly untrustworthy witnesses. Their complete lack of recollection that alist was prepared and presented by them to management was viewed withconsiderable circumspection, particularly in view of the radiating effect ofthis fact upon their unbelievable testimony that they were unwilling partici-pants in the strike, joining the walkout only because they were coerced byother strikers.212 STRICK CORPORATIONofficials and Clouser again met with company representa-tives. At that meeting, through W. James Walsh, Jr., Re-spondent's corporate level director of industrial relations,the Company expressed need for the continuing productiv-ity of the employees and urged them to return to work andto grieve the discharge of the 12 employees to arbitration.The union representatives said that they did not wish toarbitrate, but would stay out until the 12 men were reinstat-ed. At that time Horek, with Anderson's tacit support, pre-sented the list of demands prepared by the membership atthe union meeting of the previous Sunday, and informedmanagement that if they were not satisfied the strike wouldcontinue." With respect to the list, Walsh, in eventuallycutting off Horek while the latter was itemizing the contentof the list, indicated that Horek was raising matters whichwere the subject of collective bargaining or managementrights and that he no longer wished to discuss them. Themeeting apparently closed on that note.At a further meeting apparently held on July 23, Walshinformed the union representatives that the Company wasconsidering discharging the strikers. Nonetheless, the dis-pute was not resolved.By individual telegrams, on July 24, 1974, participants inthe strike, a group numbering over 200 employees, weredischarged.Shortly thereafter, on July 27, 1974, a union membershipmeeting was held where a grievance was drafted protestingthe discharges. The grievance was answered on August 23,1974, with the Company stating that the strikers violatedthe contract and company rules by engaging in a wildcatstrike and were terminated for good cause. Some time inAugust 1974, the Company did offer to restore the strikers,but as new employees without seniority.On November 1, 1974, an arbitration hearing was heldon that grievance. The interest of the strikers was advancedon that occasion by Respondent Unions through their at-torney, Richard Markowitz. On November 27, 1974, thearbitrator issued an award which in material part stated asfollows:The arbitrator does not doubt the employees whoengaged in this strike, which the Union states was notauthorized, were responding to a strong sense of griev-ance against the Company. While this explains theiraction it does not make it permissible, particularly un-der a labor agreement which states, unequivocally,that, during its term, union members are not permittedto take part in any strike, slow down or any other orga-nized or concerted interference with work.In return for giving up the right to strike to settlegrievances, the agreement provides that should differ-ences arise between the Company and any employee,group of employees or the Union, the matter will besettled either in the grievance procedure or, if thatfails, in arbitration according to the rules of the Ameri-can Arbitration Association.The employees and the Union were completelywithin their rights in rejecting the company's offer forsettlement of grievance number 1078 which involvedthe discharge of the 12 employees who left work toattend the union meeting. The only proper way to have"i Based on the credited testimony of McNamara, Clouser. and Walsh.settled that matter was to take it through whateversteps of the grievance procedure remained, and, if itwas still not settled, to impartial arbitration for a deci-sion which would be final and binding on both parties.The completely improper way to try to settle it was forthe employees to have gone on strike. And they wereso advised by their union.Under this circumstance the company was entirelywithin the rights to hire new employees to replace thestrikers who had left their jobs improperly. It had justcause for the strikers' discharge.Yet it must be recognized that many of the strikerswere, to some extent, influenced more by the strongemotions of the moment than by rational consider-ations, while others may have been prevented from re-turning to their jobs by the peer pressure of their co-workers. While their discharge and replacement wasfully warranted, a penalty which denies them, forever.the right to return to employment with this Compan3and to again enjoy the benefits of the seniority theyacquired when previously employed by it, this appearsto be more punitive than is necessary. Accordingly, theaward provides them the right to be reemployed to fillvacancies as they' occur. To qualify for that right, eachemployee who has been discharged because of this un-authorized work stoppage, including those who hadbeen rehired as new employees, are required to apply,before January 15, 1975 to be placed on a reemploy-ment roster .....upon such reemployment. they shall have theseniority that they had when they were discharged.Subsequently, some 124 of the strikers on a timely basissigned the reemployment roster authorized by the award.Not one was ever recalled. In the interim, after the com-mencement of the strike, Strick had hired replacements. Asof January 14, 1975, there were 130 actively employed pro-duction and maintenance workers in the Berwick unit. Yetonly one employee was hired after issuance of the arbitra-tion award and his starting date was December 3, 1974.Director of Industrial Relations Walsh testified that heopposed the arbitrator's award on "moral, practical andpast history grounds." He went on to amplify that he feltthat the strikers had engaged in an illegal and unprotectedstrike, that they had not followed the dictates of their lead-ership in doing so, that some of them had engaged in threeprior wildcat strikes, and that they were not the type ofemployees the Company wanted or who deserved to be re-turned to work. As for his practical reasons for opposingthe award, Walsh explained that animosity would be engen-dered in the event that the wildcat strikers were returned towork side by side with the replacements.Walsh was soon to have the opportunity to act upon hisreservations concerning the award. On September 19, 1975,the then subsisting contract was scheduled to expire. Con-tract renewal negotiations opened in July 1975. At the veryfirst session Walsh included in his proposal a revision toexisting clause 21.01, which provided:This agreement supercedes and cancels all previousagreements and/or abritration awards, both written213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand oral, and constitutes the entire agreement betweenthe parties.'Parenthetically, it is noted at this point that the replace-ments hired in consequence of the strike were subject to theunion-security provisions of the subsisting contract. Al-though they and other nonstrikers had become dues-payingmembers, Clouser credibly testified that he and Connorsdeliberately shunned this group and performed no real rep-resentative functions with respect to the newly constitutedwork force until January 1975. After receiving complaintsfrom this group, including rumored decertification activity,union officials decided to set up a membership meeting toelect a new shop committee among the actively employednonstrikers and replacements. This occurred in January1975.13A wealth of evidence, which need not be labored herein,was adduced at the hearing as to what transpired in thecourse of these negotiations. Consistent with the creditedtestimony of Walsh and Clouser, it should suffice to sum upthe developments as follows: The Company introduced itsproposed Clause 21.01 at the initial bargaining session.Clouser resisted any such modification from the outset.However, he was repeatedly informed by Walsh that pro-posal 21.01 was indispensable to a new contract, that it wasvery, very important to the Company, and that the Com-pany would take a strike before entering into an agreementwithout such a clause. Because of the foregoing, and sinceactively employed members of the unit and their shop com-mittee could be expected to agree to this language, Clouserimmediately sought advice from attorney Markowitz. Byletter dated July 22, 1975, Markowitz wrote Clouser, statingin material part as follows:I recognize the practical situation that you reallycannot expect present employees to agree to perpet-uate the arbitration award because of its adverse effectupon them. I would, however, hold out until the lastminute on this issue and then you might agree to aclause which would provide as follows:The seniority provisions of this agreement super-cede and cancel all prior agreements and/or arbitra-tion awards granting or denying seniority or reem-ployment rights to individuals. The right ofindividuals to recall shall be governed strictly by theseniority provisions of this agreement and by noother determination, arbitration award, etc.After about nine bargaining sessions, though the partiesneared agreement, the status of proposal 21.01 remained12 The Charging Parties point to an alleged conflict between Walsh's testi-mony in this respect and a deposition he afforded on December 22, 1976, inconnection with a suit maintained by the Charging Parties under Sec. 301 inthe Federal crts. See G.C. Exh. 2I p. 27. Although the possibility ofunrest is the ony reason cited by Walsh in his testimony on that occasion,his responses were within the framework of inquiries, narrowed to an exami-nation of the reasons conveyed by the Company to the Union, as to why itdemanded the sec 2 1.01 revision. The parole testimony afforded by Walsh inthis proceeding struck me as reliable and afforded in a more complete fash-ion, with candor It is credited.11 With the exception of employee Andrews, who was elected shop chairman in January. the shop committee at all times dunng the 1975 negotia-tions included Charles Stout and David Creasy. In the course of nglla-tions. Andrews was removed and Henry Marshall Jones replaced him on theshop committee.unresolved. Lacking support from among the actively em-ployed for continued resistance to Respondent Employer's21.01 proposal, Clouser on behalf of Respondent Union ac-ceded and agreed to that provision on September 18, 1976.Clouser, who was the prime spokesman for the Union at thenegotiating sessions, testified that he finally agreed to 21.01because he had no choice; Respondent Employer insistedupon it in any agreement reached and the shop committeeand membership wanted it. Clouser went on to explain,quite plausibly, that he could not conduct a strike withoutsupport of the actively employed membership, and that toresist 21.01 would result in no contract and ultimatelywould in all probability preclude Respondent Union fromcontinuing to represent that bargaining unit.The Union's shop committee, and its principal negotia-tor, Clouser, having agreed to the Respondent Employer'sproposal 21.01 at the last bargaining session on September18, 1975, conducted a membership ratification meeting. Thedischarged strikers were neither notified of nor otherwiseoffered an opportunity to participate in the ratificationvote. The settlement achieved in the negotiations was ex-ecuted by the parties on September 19, 1975. The revisionto article 21.01 appeared, however, on a separate attach-ment.'4and included the following language:The seniority provisions of this agreement supercedeand cancel all prior agreements and/or arbitrationawards granting or denying seniority or reemploymentrights to individuals. The right of individuals to recallshall be governed strictly by the seniority provisions ofthis agreement and by no other determination, arbitra-tion award, etc.Following execution of the new contract, RespondentEmployer hired no new employees until January 23, 1976,at the earliest. It is conceded by Respondent Employer thathad it honored the award and recalled the strikers whosigned the unemployment roster, all Charging Partieswould have been recalled to fill vacancies by January 26,1977.C. Analysis1. The 10(b) issueRespondent Employer and Respondent Unions join in acontention that the complaint in this proceeding is timebarred by virtue of Section 10(b) of the Act." In this re-spect, the facts show that the rights acquired by the strikerspursuant to the arbitration award were abrogated through a'4 See G.C. Exh. 3(b). Note that a reprint of the agreement (G.C. Exh.3(a)) reflects a variation in language from that which was apparently agreedto in the "attachment." Thus, that document states:This agreement supersedes and cancels all previous agreements and/orarbitration awards, both written and oral, and constitutes the entireagreement between the parties.Ihe basis lor this nonsubstantive change is not explained.Sec I((h) of the Act provides in material part:[Nlo complaint shall issue based upon any unfair labor practice occur-nng more than 6 months prior to the filing of the charge with the Boardand the service of a copy thereof upon the person against whom suchcharge is made ...214 STRICK CORPORATIONcollective-bargaining agreement which became effective onSeptember 19, 1975. Actual detriment, however, was notsustained until January 23, 1976, when vacancies firstopened and were filled by new hires, rather than by dis-charged strikers who had signed the recall roster and wereeligible for preference under the formula set forth in thearbitration award. The unfair labor practice charge was notfiled until October 27, 1976. There is initial merit in theobservation of the Respondents that the foregoing consti-tutes prima facie evidence that the complaint is barred bySection 10(b) of the Act.'6However, the General Counseland the Charging Parties point to other factors which. ac-cording to their view, require a relaxation of the statutorylimitation under established precedent. In Brvyan, supra, theSupreme Court, in finding, contrary to the Board, that acomplaint was time barred under Section 10(b), was carefulto point out "we are not dealing with a case of fraudulentconcealment alleged to toll the statute.""In this spirit, Respondents' contention is countered bythe claim that, since the strikers were not directly or con-structively notified of the abrogation of the award, the run-ning of the 6-month limitation period was tolled until suchtime as the alleged discriminatees acquired knowledgethereof. Consistent with this view, Board precedent reflectsthat where workingmen are the object of adverse action byeither a labor organization or an employer, which is allegedto be discriminatory, the victim of alleged discrimination is"entitled to clear notice of Respondent's adverse action be-fore the statute of limitations would begin to run."' Thisview has received court approval,' and constitutes the focalpoint for resolution of the 10(b) defense herein. Sensibleapplication of precedent requires a conclusion that theGeneral Counsel met his burden by establishing that nei-ther Respondent Unions nor Respondent Employer pro-vided those adversely affected by their action of September19, 1975, formal or constructive notice of the impairment ofthe award. Beyond that, the General Counsel was not im-pelled to go further and prove that the date on which actualknowledge was acquired followed the aforesaid cutoff date.Section 10(b) is a shield to protect charged parties againstthe consequences of delay rather than a shield by whichwrongdoers may entwine the 6-month limitation within apurposeful scheme to effect discrimination in a mannerleaving the victims without statutory remedy. Here the ac-tion complained of relates to a deliberate repudiation ofrights acquired by the discharged strikers through the arbi-tral process. It is not unreasonable to assume that Respon-dents' failure to publicize this action to the strikers wasaccompanied by a conscious regard for the high probabilitythat, had they done so, the bargain struck would meet im-mediate challenge. In the circumstances, the possibility thatthe failure to provide notice involved a deliberate andfraudulent concealment is sufficiently great to require Re-spondents to purge themselves of any possible advantagethey might reap from their conduct in this regard. Thus. itwas their burden. and not that of the General Counsel, toprove that the failure to provide notice did not contributefatally to the delayed filing of the unfair labor practicecharges by themselves demonstrating that the individualdischargees knew, prior to the 10(b) cutoff date, that theirrights had been abrogated through the collective-bargainingprocess.The record in this case does not permit a finding that thedischargees acquired such knowledge prior to April 29.1976. In this regard, apart from Anderson, Horek. Maurer,and Cicini, the four dischargees who testified on this ques-tion. there is no evidence whatever that the balance of thosesigning the reemployment roster were ever made aware thattheir reemployment opportunities had been negated. I aminclined to believe the testimony of Anderson, Horek, andMaurer'2that they first learned that the contract had beenrenegotiated after retaining Peter Broida as their attorney.This finding is made despite the fact that on June 2. 1976. acomplaint was filed on their behalf in the United StatesDistrict Court for the Middle District of Pennsylvania.which included the following allegations:In violation of the collective bargaining agreement,and in violation of the arbitration award. Strick hasfailed and refused to offer employment to plaintiffsfrom January 15, 1975, to the present in that the op-portunity to fill all production and maintenance acan-cies has not been first offered to plaintiffs, employeeson the reemployment roster, who have at all timesbeen qualified to fill the employment vacancies.*Since January 15. 1975. Strick has hired at least 40production and maintenance employees at its Berwickplant, none of whom have appeared on the reemploy-ment roster.It is not beyond possibility that based upon rumor ratherthan hard fact, the attorney for the strikers instituted theaction in the District Court, hoping that through discoveryprocedures the rumor would be substantiated. In an event.the language in that complaint furnishes no basis for con-cluding that the requisite knowledge was obtained prior tothe 10(b) cutoff date.Accordingly. there being no clear evidence that the dis-charged strikers knew of the alleged violation of their rightsprior to April 29. 1976. 1 find that 10(b) does not constitutea bar to litigation of the instant complaint.16See Local Lodge No. 1424, International Association of Uachinists, A FLCIO, [Bryan Manufacturing Company] v. N.L.R.B., 362 U.S. 411 (1960)." 362 U.S. at 429, fn. 19.I L C. Cassidv & Son, Inc., 185 NLRB 920, 926 (1970); See also Wiscon-sin River Valley District Council of the United Brotherhood of Carpenters andJoiners of America, AFL-CIO (Skippy Enterprises, Inc.), 211 NLRB 222. 227(1974); Alabaster Lime Company, Inc., 194 NLRB 1116. 1118 (1972).19 See. e.g., N. L.R B v. Shawnee Industries, 333 F 2d. 221, 224 (O0th Cir.1964).20 Cicini engaged an attorney, Joseph Torsella, in connection with the ru-mored hiring by the Respondent Employer. In February 1976. Torsellawrote Respondent Employer. The latter forwarded a response on Februarv23, 1976, specifically advising that sec. 21.01 of the newly negotiated collec-tive-bargaining agreement abrogated the award. Cicini insists that his attor-ney did not contact him and that he received no information to this effect.Even were I to disbelieve Cicini's testimony in this regard, the record wouldmerely permit speculation as to when he received such information.215~a DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The meritsa. Specific evidence of motivationPrior to consideration of the alleged breach of the duty offair representation, it is necessary to consider contentionsthat Respondent Employer sought abrogation of the arbi-tration award out of a specific motivation to eliminate ac-tive supporters who had been engaged in the filing of griev-ances and other complaints. The evidence does notsubstantiate this contention.'In this connection, the general testimony of Horek andAnderson that prior to the strike, the bargaining relation-ship had been marked by an inordinate number of griev-ances and a general lack of harmony was conclusionary,opinionated, and nonpersuasive. I have previously ex-pressed my doubts as to the credibility of Horek and An-derson, and their testimony in this regard struck me as nomore than unreliable argumentation.Nonetheless, it is a fact that some time prior to the strikeRay Choley, the plant manager at Berwick, suggested, inresponse to Horek's expression of dissatisfaction with Local644, that there were methods for getting rid of that Local,and that he subsequently forwarded to Horek an articleexplaining the mechanics of decertification. In a similarcategory is testimony by nonstriker Frank Appleby, whorelated that during the strike he had a conversation withMcNamara in which the possibility of getting rid of theUIAW was discussed. However, there is no perceptible nex-us between animus toward Local 644 and conduct underscrutiny in this proceeding. To the contrary, the unlawfulconduct attributed to the Employer in this proceeding ledto reinforcement of the Union's representative status for anadditional 3-year period, rather than its demise.More cogent is the General Counsel's reference to ameeting in the fall of 1974 between an admitted supervisor,Joseph Marston, and Horek, Anderson, and another dis-charged employee. At the time, Marston was disenchantedwith his own conditions of work. Anderson testified that onthat occasion Marston informed him that the relationshipbetween the Union and the Company was very bad andthat Marston himself had seen a list of workers whom hewas told to get rid of. Horek testified that Marston statedthat the Company was unfair, and that he would quit if hehad another job. torek further related that Marston statedthat Choley and McNamara had made up a list of the strik-ers that they wanted to get rid of, including Horek, Ander-son, Cicini, Mike Harrison, Moe Barski, and Augustinelli.:l With respect to a somewhat collateral matter, I find that under no the-or) substantiated on this record may a violation be found in the case ofCharging Party Louis S. Trapane. Though Trapane was present at the hear-ing, he was not called as a witness. Uncontradicted and credited testimonyestablishes that at the time of the strike, Trapane, having sustained a com-pensahle disability under workmen's compensation laws, was not activelyemployed Subsequently. in September 1974, Trapane received a release en-abling him to return to work However, at that time, he informed representa-tives of the Company that he had no intention of returning because of thelabor dispute. He was not discharged, and hence was neither covered by thegrievance submitted to the arbitrator nor a beneficiary of the final award.Insofar as this record discloses, Trapane at all times material herein was astriker who withdrew his services in violation of the no-strike clause in thegoverning collectise-bargaining agreement. As such, he was engaged in con-duct beyond the protective pale of the Act.Horek went on to testify that Cicini and Augustinelli wereon the list because of their involvement in grievance ac-tivity.22Marston credibly testified that he had no first-handknowledge that such a list existed, but assumed that it didbecause shortly after the commencement of the strike, allforemen were individually interviewed by the general fore-man and director of personnel who sought information asto which of the strikers under their jurisdiction they wantedback. Marston credibly testified that the names he passedon to Horek and Anderson at their meeting was based oninformation he received from conversations with foremen inother departments. I credit the testimony of Marston overthat of Horek and Anderson.While it is a fact that Marston, at the hearing, adhered tothe view that he had heard that the Company had no inten-tion of reemploying Horek and Anderson and while it alsoappears that Choley, after the strike, attempted to securethe discharge of Horek and Anderson from an interim em-ployer,2in the circumstances, it is somewhat difficult tobelieve that any special interest on the part of RespondentEmployer in eliminating them from its work force figured toany extent in Walsh's decision to nullify reemploymentrights of some 124 strikers. I would note, in passing that theevidence of animus against the named individuals is alsolessened by the failure of the record to unambiguously re-flect that it was based on anything other than their unpro-tected activity.With respect to the General Counsel's contentions in thisregard, and in contrast with the inferences he urges uponme, I find the testimony of Industrial Relations DirectorWalsh as to why the Company sought abrogation of theaward to be entirely credible. I consider it unlikely that theCompany's insistence upon abrogation of the award wasmotivated by anything other than its interest in resurrectingthe discipline meted out against the entire group of strikersfor their unprotected conduct. Respondent Employer's hos-tility to the unlawful strike, to participants therein, and tothe award of the arbitrator was perfectly understandable.The walkout of June 11 was the fourth in a series of unpro-tected stoppages within a 16-month period. Nonetheless,the Employer's position after the walkout of July 11, 1974,and prior to the discharges reflected a willingness to com-promise over the strikers' grievances in order to encourage22 A tape exists which amounts to a partial reproduction of the conversa-tion in question. Although the tape was not complete, all parties had theopportunity to introduce whatever segments they wished. Respondent Em-ployer's Exh. I is a partial transcription thereof. It indicates that Barski'sname was brought up by Horek and not Marston, but more significant is thefact that the only reasons afforded by Marston appearing on the face of theexhibit for inclusion of strikers on the alleged list were agitation during thework stoppage, and theft. Nowhere in the transcript does it appear thatMarston made any reference to grievance activity by the strikers.After their discharges, Horek and Anderson obtained interim employ-ment with a security service, called M & T Security, in the fall of 1974.M & T Security was under contract with an industrial park known as BIDA.The Employer's plant was located in the BIDA complex. Choley admittedthat he telephoned Warren Haas, a BIDA representative responsible forsecurity services in the complex, and complained as to Anderson's andHorek's employment with M & T, a firm whose billings were paid in part byStrick. Choley requested the discharge of Horek and Anderson from M & Texpressing his doubt as to whether they, as wildcat strikers, could provideadequate security to incumbent employees attempting to enter and leave theplant.216 STRICK CORPORATIONthem to abide by their contractual commitment and to re-turn to work while utilizing agreed-upon dispute settlementmachinery to remedy any adverse conditions. Even afterthe discharges, the Employer in August 1974 offered to re-store all the strikers, albeit as new employees and withoutseniority. While I am convinced that the effort to secureand negotiate repudiation of the remedial aspects of thearbitrator's award was in its entirety motivated by a desireto perfect discipline against the strikers as a class, I ammindful that as an incidental effect of said action, certainstrikers whom the Employer considered undesirable wereeliminated for future employment. Nonetheless, fair consid-eration, based upon the realities, precludes even faint suspi-cion that a desire to accomplish any such objective was asubstantial contributing factor herein. Accordingly, a pre-ponderance of the record does not substantiate the chargethat independent evidence exists showing that RespondentEmployer acted upon any proscribed motivation.b. The breach of the dut of fair representation'the credible evidence in this case fails to raise any ques-tion as to the diligence with which the exclusive representa-tive sought to vindicate the rights of the discharged strikersprior to the opening of contract renewal negotiations inJuly 1975.14 The International and Local participated in thepreparation and actual prosecution of the grievance chal-lenging the discharges, and represented individual strikersseeking unemployment insurance compensation. There isalso evidence that continuing allegiance to the strikersprompted union officials to ignore the nonstrikers and re-placements until January 1975. In that month this lattercategory of actively employed workers designated their ownshop committee. Subsequently, in July 1975, contract re-newal negotiations opened, with the Employer stressingthroughout that abrogation of the reemployment provisionsof the arbitrator's award was indispensable to the executionof a new contract. As negotiations neared the impassestage, Respondent Unions were pushed to the dilemma.Powerless to strike because employees on payroll status andtheir shop committee agreed with the Company's positionon clause 21.01, and faced with the Employer's adamantinsistence upon that provision in any new agreement, theUnion was confronted with the very real choice of eitherlosing the unit or accepting an agreement within the frame-work of the Employer's demand. Because it took the lattercourse, and in doing so did not allow the strikers to partici-pate in the ratification process, or notify them thereof, it isclaimed that the Union violated its duty to represent fairlythe discharged strikers and thereby violated Section8(b)(1)(A) and (b)(2) of the Act.The concept that a labor organization which fails to rep-resent all employees equally may commit an unfair laborpractice was first enunciated by the Board in Miranda FuelCompany, Inc., 140 NLRB 181 (1962). The Board adoptedthat view against a background of judicial authority ac-knowledging a legally enforceable duty on the part of labororganizations toward represented employees. Thus, in14 Testimony by Horek and Anderson suggesting otherwise was not be-lieved.Steele v. Louisville & Nashville Railroad Co., 323 U.S. 192,202 203 (1944), the Supreme Court stated:Congress has seen fit to clothe the bargaining repre-sentative with powers comparable to those possessedby a legislative body both to create and restrict therights of those whom it represents ..., but it has alsoimposed on the representative a corresponding duty.We hold that the language of the Act ... expresses theaim of Congress to impose on the bargaining represent-ative of a craft or class of employees the duty to exer-cise fairly the power conferred upon it in behalf of allthose for whom it acts. without hostile discriminationagainst them."As for the proof responsibilities under that doctrine, itappears that the party asserting such a breach carries aninitial burden which varies depending upon the circum-stances. "The test is whether the Union's conduct toward aunit employee is arbitrary, discriminatory, or in bad faith.A union has violated its duty of fair representation andSection 8(b)(1)(A) of the Act only if this question can beanswered in the affirmative."2" Conduct on the part of aunion which results in a detriment to an individual or classof represented employees may on its face be arbitrary anddiscriminatory. In such circumstances bad faith is not anindispensable element of a violation and need not be sub-stantiated by collateral proof."On the other hand, where, as here, the impropriety stemsfrom collective-bargaining negotiations, inquiry as to moti-vation achieves heightened significance. In such circum-stances, it is necessary to accommodate tension between theduty of fair representation and the wide area of discretionafforded the bargaining representative. "The complete sat-isfaction of all who are represented is hardly to be expected.A wide range of reasonableness must be allowed a statutorybargaining representative in serving the unit it represents,subject always to complete good faith and honesty of pur-pose in the exercise of its discretion."2' The need for judicialand administrative restraint where intervention might im-pair the bargaining process was expressed early in the de-velopment of this concept to assure that the duty of fairrepresentation not be invoked in the manner which ham-strings labor organizations in effecting one of their mostcritical responsibilities. Thus, in Steele v. Louisville andNashville R.R., supra, it was stated at 203:This does not mean that the statutory representativeof a craft is barred from making contracts which mayhave unfavorable effects on some of the members ofthe craft represented. Variations in the terms of thecontract based on differences relevant to the autho-rized purposes of the contract in conditions to whichthey are to be applied, such as differences in seniority.the type of work performed, the competence and skillwith which it is performed, are within the scope of the25 The statute involved was the Railway Labor Act.26 See King Soopers. Inc. 222 NLRB 1011. 1019 (1976): United Steelwork-ers of America, AFL-CIO, et al (Duval Corporation), 226 NLRB 772, 784(1976).27 See Vaca v. Sipes, 386 U.S. 171 (1967); Ruzica v. General Motors Corpo-ration, 523 F.2d. 306, 309-310 (6th Cir. 1975). Warehouse Umnion, Local 860,Teamsters (The Emporium), 236 N'LRB 844 (19781."2 Ford Motor Conmpan) .Huffman, 345 U.S. 330, 338 (1953).217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining representation of a craft, all of whose mem-bers are not identical in their interest or merit.In Ford Motor Company v. Huffman, supra at 338, the Su-preme Court stated:Inevitably differences arise in the manner and degreeto which the terms of any negotiated agreement affectindividual employees and classes of employees. Themere existence of such differences does not make theminvalid ...And in Simberlund v. Long Island Railroad Company, 421F.2d. 1219, 1227 (2d Cir. 1970), the Court stated:To hold otherwise on this record would prevent aunion from ever striking a bargain which benefits someof its members over others, a situation clearly at oddswith Federal labor policy as enunciated in such casesas Steele and Ford Motor Co.The foregoing makes clear that the element of majorityrule embedded in the concept of free collective bargainingmay frequently collide with the duty of fair representationwhere the latter is invoked on behalf of those adverselyaffected through the give and take of negotiations. Neitherindividual rights nor the interest in fostering a free systemof collective bargaining should be preferred at the expenseof the other. Accommodation of these competing interestsmay only be realized by imposing an evidentiary burdenupon the party seeking to upset a duly negotiated agree-ment that the labor organization did in fact act upon arbi-trary, invidious, or discriminatory grounds.With these general principles in mind, and taking fullaccount of the realities, in the light of the credible testi-mony on this record, I am convinced that the Union har-bored no animus against the strikers, and that it entered the1975 negotiations with no interest to be served by curtail-ment of their rights. Faced with the Employer's adamantposition in negotiations, it ultimately agreed under condi-tions in which the only employees who could effectivelybring pressure upon the Employer would be asked to strikein support of a position which threatened their own jobsecurity and with which they disagreed. Furthermore, anyfailure to agree on the Unions' part would most certainlyhave deferred benefits for the actively employed replace-ments and nonstrikers. There could be little doubt in Sep-tember 1975, when negotiations drew to a close, that fore-stalled negotiations over Article 21.01 would, to put itmildly, endanger the Unions' representative status at Ber-wick. While representatives of the Unions waivered in theirtestimony in this respect, I am convinced that to avoid theobvious consequences of provoking an impasse over thisissue and in the interest of self-preservation the Unions ulti-mately accepted."w9 G.C. Exh. 9(b) is entitled "ANSWERS OF LOCAL 644 TO PLAIN-TIFFS' INTERROGATORIES." That document is signed by Robert C.Cohen as an attorney for Local Union No. 644. The accuracy of the contentthereof is affirmed by sworn affidavit of Joseph R. Connors. The interrogato-ries were prepared as part of the pretrial discovery procedure in the suit bythe Charging Parties under Section 301 of the Act in the U.S. District Courtfor the Middle District of Pennsylvania. Connors testified in the proceedingthat it was Clauser, not himself, who acted as the principal spokesman dur-ing the negotiations. Item 7 of the G.C. Exh. 9(b) recites as follows:a. The provision was demanded by Strick which threatened to bargainto impasse for its inclusion.Both the General Counsel and the Charging Parties con-tend that the foregoing afforded no justification for offend-ing the rights of the strikers, urging that ". ..a politicalthreat to a union's security does not justify the sacrifice ofthe employment interests of a politically weaker group ofemployees." The substance of their claim is that labor or-ganizations generally are enjoined by the duty of fair repre-sentation from sacrificing individual employment rights toenhance their own status. For support, the General Counseland Charging Parties rely heavily upon Red Ball MotorFreight, Inc., 157 NLRB 1237, enfd. 379 F.2d 137 (D.C. Cir.1967); and Barton Brands, Ltd., 213 NLRB 640 (1974).In Red Ball, the issue arose in the context of a merger oftwo distinct working complements, represented by differentlabor organizations, into a single integrated operation. Itwas agreed that the election process of the NLRB would beutilized to resolve the competing claims for representation.During the preelection campaign, the union which formerlyrepresented the larger group offered assurances to those em-ployees that, if designated, it would, through the process ofnegotiation, provide them with a higher seniority rankingthan would be afforded employees previously representedby the other union. In finding that this statement consti-tuted coercion within the meaning of Section 8(b)(l)(A) ofthe Act, it was concluded that the duty of fair representa-tion was violated by such preelection statements since noreasonable basis for the discrimination proposed against thesmaller group was demonstrated and because the promisedaction did ". ..not reflect the kind of compromise betweencompeting interests which collective bargaining daily re-quires, but would serve the interest of UTE and the major-ity of the employees in the unit it [UTE] sought to representwith hostility to those of the minority."°In Barton Brands, Ltd., supra, the Board found a breachof the duty of fair representation growing out of negotia-tions which took place after the merger of separate bargain-ing units. Initially seniority of employees in the newly inte-grated unit was dovetailed. However, during subsequentcontract negotiations, the union proposed and ultimatelyobtained the employer's assent to a provision discriminat-ing, for purposes of seniority, against the employees whoseprior employment was in the smaller unit. The Administra-tive Law Judge initially dismissed the complaint in its en-tirety. The Board reversed, finding that the Union violatedSection 8(b)(2) and (b)(l)(A) and that the Employer vio-b. Existing employees in the plant threatened to initiate decertificationproceedings if individuals not employed who had been discharged aswildcat strikers were reemployed and given senionty over them.c. The general give and take of negotiations, together with the abovefactors, persuaded Local 644 that the individuals who (1) had partici-pated in the wildcat stnke; (2) had subjected the Union to possibledamage claims; (3) had properly been discharged by the employer; and(4) had not paid dues to the Union for over a year, should not be givenpreferential seniority treatment.Fairly construed, against the credible evidence in this record, I do not takeitem (c) above as an admission against interest as to the motive of the Union.In the circumstances, I am convinced that this portion of the interrogatoriesconsisted of argumentative expression, calculated to arouse sympathy for theUnions' action as distinguished from accurate revelation as to the consider-ations which actually prompted the union representatives to accept the Em-ployer's proposal. 21.01.0 157 NLRB at 1245.218 STRICK CORPORATIONlated Section 8(a)(3) and (1) of the Act concluding that theunion breached its duty of fair representation by effecting areduction in seniority at the expense of a smaller group ofemployees. The Board described the basis for the union'saction as follows: "[T]he motivation for the Union's standwas to assure the election of Ken Cecil by the numericallysuperior Barton employees at the expense of the small mi-nority of former Glenco employees. 213 NLRB at 641.3'Barton Brands, supra, and Red Ball, supra, afford noclear-cut answer to the issue under consideration here. Det-rimental action against segments of a bargaining unit tobolster the political stature of a union official or to enable alabor organization to obtain advantage over a rival unionwith respect to a pending question concerning representa-tion has little resemblance to the motivation on which Re-spondent Unions acted herein. Here, we have an incumbentrepresentative, acting out of the institutional considerationof self-preservation under most extenuating circumstances.While there can be no question but that, in the process, theunion representatives knowingly disadvantaged one cate-gory of employees, the inquiry does not end there. Underthe precedent, the action by the Union must be found tohave been an "arbitrary sacrifice of a group of employees'rights in favor of another stronger or more politically fa-vored group ...." See A. Gainey v. Brotherhood of Railwayand Steamship Clerks, etc., 313 F.2d 318, 324 (3d Cir. 1963).Basic statutory policies might well be offended by anynotion that arbitrary conduct is inherent in a labor organi-zation's effort to preserve its representative status at theexpense of certain employees. To so hold would clash withthe desirability of maintaining the stability of existing col-lective-bargaining relationships, long recognized as a cen-tral objective of the Act. Consistent with such objective,over the years, concepts have been devised by the Board toimplement that policy, which apply often at the expense ofeven a majority of employees in a particular bargainingunit. Included are the Board's contract bar rule, the pre-sumption of continuing majority, and the principle that anestablished relationship is invulnerable to challenge within1 year after certification or a reasonable period of time ifestablished pursuant to informal recognition. To serve thesesame ends, it would seem that, at the very least, a labororganization's action in the interest of preserving its repre-sentative status-an ever-present concern upon those on theunion side of the negotiating table-should only be con-demned after careful thought as to the standard of respon-sibility which should rightfully emerge from all surroundingfacts. Consistent therewith, it is concluded that a negotiatedI1 The Circuit Court of the United States for the Seventh Circuit in BartonBrands, Ld. v. N.L.R.B., 529 F.2d. 793, 797 (7th Cir. 1976), disagreed withthe Board, and concluded that the record did not support a basis for imput-ing the above-described motivation to the union. The court reasoned that theunion official was not acting within the scope of his authority, and thereforehis motivation was not chargeable to the union as a whole. Nonetheless, thecourt remanded the proceeding to the Board for consideration of whether itsdecision might be sustained on other grounds. Thereafter, the Board reaf-firmed its original findings. after concluding, within the framework of thecourt's remand, that the union failed to make the required showing necessaryto absolve it of liability; i.e., that the negotiated endtailing of the seniority ofthe smaller group was based upon objective justification. As for the em-ployer, the Board similarly concluded that the employer failed to demon-strate that its entry into that agreement was based upon legitimate businessconsiderations. See Barton Brands, Ld, 228 NLRB 889 (1977).change to the detriment of a segment of the bargaining unitin the interest of avoiding decertification lacks the inherentstrain of arbitrariness.With the foregoing in mind, I find that the dischargedstrikers should be relegated to whatever remedies might beavailable to them under Section 301 of the Act.32The fac-tors set forth below lead to the conclusion that the duty offair representation was not violated herein.Thus, the Unions' necessity to preserve their status asexclusive representative was occasioned by forces whichwere not of their own making. They neither inspired,abetted, nor condoned the conduct of the dischargees whichrobbed all substance from the contractual assurance pro-vided the Employer that during the years 1972 to 1975,production would continue unabated by disruptive influ-ences of work stoppages. Similarly the proposal to abrogatethe arbitration award was contrived, injected into the nego-tiations, and insisted upon as the price for a new contract,all solely by the Employer. The Unions were caught up inthat drift of events when on September 18, 1975, they as-sented to the Employer's proposal 21.01.True, at that time the discharged strikers, by virtue of thearbitration award, had a reasonable expectancy of futureunemployment and as such were within the class benefitingfrom the duty of fair representation. Any definition of whatthat duty entailed, however, must take account of the con-flicting interest of the other segment in the represented unit,who also fell within the protective scope of that doctrine.Thus, nonstrikers and replacements, by virtue of the collec-tive-bargaining agreement under which they were em-ployed and the union-security provisions thereof, were re-quired to become union members. It is not inconceivablethat many of them crossed the picket lines and reported towork under the assumption that their future job securitywould not be threatened by individuals discharged becauseof their participation in the unlawful strike." The collective-bargaining agreement in effect at that time specifically pro-vided that seniority shall be broken "if an employee is dis-charged for good cause."" Under such a clause there wouldbe no reason for them to assume that an arbitrator wouldconclude that strikers, though discharged for cause. shouldbe entitled to seniority superior to theirs. Their support ofthe Employer's position on clause 21.01 was predicatedupon more than an outright power grab.More significant, however, to assessment of the degree ofresponsibility to be imposed upon the Unions are the hardpractical considerations, which bore directly upon theUnions' position in the 1975 negotiations, and the relativestanding of the represented groups with respect to thoseconditions. The dischargees had no interest whatever intimely culmination of the negotiations, for their participa-12 it is entirely possible that such a contract action on the facts involvedwould produce a remedy more compatible with the equities than those whichwould be imposed here.13 Testimony was adduced from Horek and Anderson to the effect thatthey were not willing participants in the strike, but did not report to workduring the period prior to their discharges, solely because coerced by theconduct of other strikers. Both were regarded as unreliable witnesses. Thetestimony of Horek and Anderson as to their uncommunicated state of mindwas self-serving. contradictory, and did not have a ring of truth. It impressedme as afterthought and, like other uncorroborated aspects of their testimony.was not believed.'4 See G.C. Exh. 2, sec. 908(b).219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion in ultimate benefits was inchoate and perhaps evenconditional. On the other hand, any prolongation of thenegotiations would be at the expense of the actively em-ployed nonstrikers and replacements. To them, continuedresistance by their representative to proposal 21.01 meantdeferred enjoyment of other agreed-upon benefit gains. Yet,this was the sole group in a position to impose economicrestraints upon the Employer in the event of impasse. TheUnions were in no position to marshal support from thelatter in furtherance of a bargaining position which, if suc-cessfully maintained, would weaken the job security of thatgroup.Such irreconcilable conflict within a represented unit andits radiating effects at the negotiating table hardly providean ideal format for application of technical legal concep-tions. No term or condition of employment potentially ismore divisive than seniority. Any negotiated change in anexisting seniority structure doubtless operates to disadvan-tage certain unit numbers. In such circumstances, the exclu-sive representative is asked to serve two masters, andoverzealous attentiveness to egality ought not be practicedby the authorities to the point whereby such considerationsare superficially applied so as to confuse the duties of afiduciary with the more stringent standards applicable toinsurers.Respondent Unions in this case preferred agreement toinertia, and their having done so, albeit at the expense ofthe dischargees, was not in disharmony with the pragmaticsof collective bargaining.Considering all the foregoing, I find that the record doesnot substantiate that the Union, in yielding to the Employ-er's demand and acting in a fashion consistent with theinterest of all actively employed elements in the bargainingunit, breached any standard of responsibility owed to thedischarged strikers. It is my further conclusion that there isno merit in the General Counsel's contention that the8(b)(2) and 8(b)( )(A) allegations are nonetheless substanti-ated by reason of the Unions' failure to notify the dis-charged strikers of the agreement reached and to allowtheir participation in the ratification process. Here, theUnions' contract settlement was based on hard practicalconsiderations inoffensive to statutory interests. It was atthat juncture that the "die was legitimately cast."35Anyreversal of that conclusion must rest upon imposition of aduty of notification, which would have required the Unionsto invite a meaningless yet potentially explosive confronta-tion between the conflicting groups. Allowing the discharg-ees to participate in the ratification process could inflameand obstruct, even though that group could not alleviatethe conditions leading to the Unions' agreement. Havingfound that in the particular circumstances of this case, Re-spondent Unions' deference to the actively employed work15 Cf. General Truck Drivers, Warehousemen, Helpers and Automotive Em-ployees, Local 315. Teamsters (Rhodes & Jamieson, Ltd.), 217 NLRB 616, 619(1975).force did not entail a breach of any fiduciary obligation, thenotice issue is controlled thereby. That view should not bealtered through indirection by giving overarching weight tomatters which, in the circumstances, would derogate fromrather than facilitate the process of collective bargaining.Accordingly, it is concluded that the 8(b)(1)(A) and 8(b)(2)allegations are not substantiated by the Unions' failure toafford the discharged strikers notice of and an opportunityto participate in the ratification process.Based upon the foregoing, and as no independent evi-dence exists that Respondent Employer pressed for abroga-tion of the arbitration award for reasons violative of Section8(a)(3) and (1) of the Act, said allegations have not beensubstantiated by a preponderance of the evidence, and dis-missal thereof shall be recommended.CONCLUSIONS OF LAW1. The Respondent Employer is an employer within themeaning of Section 2(2) of the Act and is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. The Respondent Unions are labor organizationswithin the meaning of Section 2(5) of the Act, and at alltimes material herein have been the exclusive representativeof certain employees of the Employer fbr the purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act.3. Respondent Employer did not violate Section 8(a)(3)and (I) of the Act and Respondent Unions did not violateSection 8(a)(1)(A) and (b)(2) of the Act by entering anagreement nullifying seniority and employment opportuni-ties acquired by certain discharged strikers pursuant to anarbitration award.Based on the foregoing findings of fact and conclusionsof law and upon the entire record in this proceeding, andpursuant to Section 10(c) of the Act." I issue the followingrecommended:ORDER37It is hereby ordered that the complaint herein be, and ithereby is, dismissed in its entirety.c Respondent Unions seek assessment of litigation costs against theCharging Party and General Counsel in view of alleged bad faith exhibitedby them in litigating this proceeding. Aside from the question as to whetherauthority exists for affording such reimbursement, neither the underlyingunfair labor practice charge, the complaint issued thereon, nor the litigationpursuant thereto, involved frivolous claims or bad faith on the part of eitherthe Charging Party or the General Counsel. The request of RespondentUnions is denied.1" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.220